Exhibit 10.2

 

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 10th
day of January 2012, by and between WYNN LAS VEGAS, LLC (“Employer”) and SCOTT
PETERSON (“Employee”).

W I T N E S S E T H:

WHEREAS, Employer is a limited liability company duly organized and existing
under the laws of the State of Nevada, maintains its principal place of business
at 3131 Las Vegas Boulevard South, Las Vegas, Nevada 89109, and is engaged in
the business of developing, owning and operating a casino resort at such place
of business; and,

WHEREAS, in furtherance of its business, Employer has need of qualified,
experienced personnel; and,

WHEREAS, Employee currently serves as Senior Vice President and Chief Financial
Officer of Employer pursuant to the terms of an Employment Agreement dated as of
May 5, 2009 (the “Prior Agreement”); and

WHEREAS, the Prior Agreement terminates by its terms as of April 20, 2012, and
Employee and Employer desire to enter into this Agreement to ensure the
continued employment of Employee by Employer; and

WHEREAS, Employee is an adult individual residing at XXXX XXXXXXXXX XXXXX; and,

WHEREAS, Employee has represented and warranted to Employer that Employee
possesses sufficient qualifications and expertise in order to fulfill the terms
of the employment stated in this Agreement; and,

WHEREAS, Employer is willing to employ Employee, and Employee is desirous of
accepting employment from Employer under the terms and pursuant to the
conditions set forth herein;

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:

1. DEFINITIONS. As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them, unless a different
meaning clearly appears from the context:

(a) “Affiliate” - means with respect to a specified Person, any other Person who
or which is (i) directly or indirectly controlling, controlled by or under
common control with the specified Person, or (ii) any member, director, officer
or manager of the specified Person. For purposes of this definition only,
“control”, “controlling” and “controlled” mean the right to exercise, directly
or indirectly, more than fifty percent (50%) of the voting power of the
stockholders, members or owners and, with respect to any individual,
partnership, trust or other entity or association, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity. For purposes hereof, “Person” shall mean an
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture or other
entity of whatever nature.



--------------------------------------------------------------------------------

(b) “Anniversary” - means each anniversary date of the Effective Date during the
Term (as defined in Section 5 hereof).

(c) “Cause” - means

(i) Employee’s inability or failure to secure and/or maintain any licenses or
permits required by government agencies with jurisdiction over the business of
Employer or its Affiliate;

(ii) the willful destruction by Employee of the property of Employer or its
Affiliate having a material value to Employer or such Affiliate;

(iii) fraud, embezzlement, theft, or dishonest activity committed by Employee
(excluding acts involving a de minimis dollar value and not related in any
manner whatsoever to Employer or its Affiliate or their business);

(iv) Employee’s conviction of or entering a plea of guilty or nolo contendere to
any crime constituting a felony or any misdemeanor involving fraud, dishonesty
or moral turpitude (excluding acts involving a de minimis dollar value and not
related in any manner whatsoever to Employer or its Affiliate of their
business);

(v) Employee’s breach of this Agreement;

(vi) Employee’s neglect, refusal, or failure to discharge Employee’s duties
(other than due to physical or mental illness) commensurate with Employee’s
title and function, or Employee’s failure to comply with the lawful directions
of Employer;

(vii) Employee’s failure or refusal to perform Employee’s duties within the
expectations of Employer or its Affiliate;

(viii) a knowing misrepresentation to Employer;

(ix) a failure to follow a policy or procedure of Employer or its Affiliate;

(x) Employee’s violation of a statute, regulation or common law, whether
federal, state or local, which applies to and/or governs the business of
Employer or its Affiliate;

(xi) Employee’s breach of a statutory or common law duty of loyalty or fiduciary
duty to Employer or its Affiliate including but not limited to Employer’s
conflict of interest policy; or

(xii) conduct by Employee which adversely and materially reflects upon the
business, affairs or reputation of Employer and its affiliate,

provided, however, that Employee’s complete disability due to illness or
accident or any other mental or physical incapacity shall not constitute “Cause”
as defined herein.

(d) “Complete Disability” - means the inability of Employee, due to illness or
accident or other mental or physical incapacity, to perform Employee’s
obligations under this Agreement for a period as defined by Employer’s local
disability plan or plans.

(e) “Confidential Information” - means any information that is possessed or
developed by or for Employer or its Affiliate and which relates to the
Employer’s or Affiliate’s existing or potential business or technology, which is
not generally known to the public or to persons engaged in business similar to
that conducted or contemplated by Employer or Affiliate, or which Employer or
Affiliate seeks to protect from disclosure to its existing or potential
competitors or others, and includes without limitation know how, business and
technical plans, strategies, existing and proposed bids, costs, technical
developments, purchasing history, existing and proposed research projects,
copyrights, inventions, patents, intellectual property, data, process, process
parameters, methods, practices, products, product design information, research
and development data, financial records, operational manuals, pricing and price
lists, computer programs and information stored or developed for use in or with
computers, customer information, customer lists, supplier lists, marketing
plans, financial information, financial or business projections, and all other

 

2



--------------------------------------------------------------------------------

compilations of information which relate to the business of Employer or
Affiliate, and any other proprietary material of Employer or Affiliate, which
have not been released to the general public. Confidential Information also
includes information received by Employer or any of its Affiliates from others
that the Employer or Affiliate has an obligation to treat as confidential.

(f) “Effective Date” – means April 20, 2012.

(g) “Original Hire Date” – means April 5, 1993.

(h) “Trade Secrets” - means unpublished inventions or works of authorship, as
well as all information possessed by or developed by or for Employer or its
Affiliate, including without limitation any formula, pattern, compilation,
program device, method, technique, product, system, process, design, prototype,
procedure, computer programming or code that (i) derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by the public or other persons who can
obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable to maintain its secrecy.

(i) “Work of Authorship” - means any computer program, code or system as well as
any literary, pictorial, sculptural, graphic or audio visual work, whether
published or unpublished, and whether copyrightable or not, in whatever form and
jointly with others that (i) relates to any of Employer’s or its Affiliate’s
existing or potential products, practices, processes, formulations,
manufacturing, engineering, research, equipment, applications or other business
or technical activities or investigations; or (ii) relates to ideas, work or
investigations conceived or carried on by Employer or its Affiliate or by
Employee in connection with or because of performing services for Employer or
its Affiliate.

2. BASIC EMPLOYMENT AGREEMENT / TERMINATION OF PRIOR AGREEMENT. Subject to the
terms and pursuant to the conditions hereinafter set forth, Employer hereby
employs Employee during the Term hereinafter specified to serve in a capacity,
under a title, and with such duties not inconsistent with those set forth in
Section 3 of this Agreement, as the same may be modified and/or assigned to
Employee by Employer from time to time; provided, however, that no change in
Employee’s duties shall be permitted if it would result in a material reduction
in the level of Employee’s duties as in effect prior to the change, it being
understood, however, that a change in Employee’s reporting responsibilities is
not, itself, a basis for finding a material reduction in the level of duties.

As of the Effective Date, this Agreement supersedes and replaces any and all
prior employment agreements (including, but not limited to, the Prior
Agreement), change in control agreements and severance plans or agreements,
whether written or oral, by and between Employee, on the one side, and Employer
or any of Employer’s Affiliates, on the other side, or under which Employee is a
participant. From and after the Effective Date, Employee shall be employed by
Employer under the terms and pursuant to the conditions set forth in this
Agreement.

3. DUTIES OF EMPLOYEE. Employee shall perform such duties assigned to Employee
by Employer as are generally associated with the duties of Senior Vice President
and Chief Financial Officer for Employer or such similar duties as may be
assigned to Employee by Employer as Employer may determine. Employee’s duties
shall include, but not be limited to: (i) the efficient and continuous operation
of Employer and its Affiliates; (ii) the preparation of relevant budgets and
allocation or relevant funds; (iii) the selection and delegation of duties and
responsibilities of subordinates; (iv) the direction, review and oversight of
all programs under Employee’s supervision; and (v) such other and further duties
as may be assigned by Employer to Employee from time to time. The foregoing
notwithstanding, Employee shall devote such time to Employer or its Affiliates
as may be required by Employer, provided such duties are not inconsistent with
Employee’s primary duties to Employer hereunder.

 

3



--------------------------------------------------------------------------------

4. ACCEPTANCE OF EMPLOYMENT. Employee hereby unconditionally accepts the
employment set forth hereunder, under the terms and pursuant to the conditions
set forth in this Agreement. Employee hereby covenants and agrees that, during
the Term, Employee will devote the whole of Employee’s normal and customary
working time and best efforts solely to the performance of Employee’s duties
under this Agreement and that, except upon Employer’s prior express written
authorization to that effect, Employee shall not perform any services for any
casino, hotel/casino or other similar gaming or gambling operation not owned by
Employer or any of Employer’s Affiliates.

5. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall consist of three years commencing on the
Effective Date of this Agreement and terminating on the third Anniversary of the
Effective Date at which time the terms of this Agreement shall expire and shall
not apply to any continued employment of Employee by Employer, except for those
obligations under Paragraphs 9 and 10. Following the Term, unless the parties
enter into a new written contract of employment, (a) any continued employment of
Employee shall be at-will, (b) any or all of the other terms and conditions of
Employee’s employment may be changed by Employer at its discretion, with or
without notice, and (c) the employment relationship may be terminated at any
time by either party, with or without cause or notice.

Concurrent with Employee’s resignation from Employer or upon the termination of
Employee’s employment with Employer, Employee agrees to resign, and shall be
deemed to have resigned, all other positions (including but not limited to board
of director memberships) that Employee may have held immediately prior to
Employee’s resignation or termination.

6. SPECIAL TERMINATION PROVISIONS. Notwithstanding the provisions of Section 5,
this Agreement shall terminate upon the occurrence of any of the following
events:

(a) the death of Employee;

(b) the giving of written notice from Employer to Employee of the termination of
this Agreement upon the Complete Disability of Employee;

(c) the giving of written notice by Employer to Employee of the termination of
this Agreement upon the discharge of Employee for Cause (Employer’s right to
terminate for Cause (as defined in Section 1(c) shall survive the expiration of
this Agreement);

(d) the giving of written notice by Employer to Employee of the termination of
this Agreement following a disapproval of this Agreement or the denial,
suspension, limitation or revocation of Employee’s License (as defined in
Subsection 8(b) of this Agreement);

(e) the giving of written notice by Employee to Employer upon a material breach
of this Agreement by Employer, which material breach remains uncured for a
period of thirty (30) days after the giving of such notice. “Material breach”
under this Section 6(e) shall not be construed to include temporary suspension
of the Employee from duty, pursuant to Employer’s policy, pending investigation
by Employer of any incident or occurrence that could give rise to discipline or
termination of employment; or

(f) the giving of written two week notice by Employer to Employee of Employer’s
intention to terminate this Agreement Without Cause for any reason deemed
sufficient by Employer at the end of such two week period. During such two week
notice period, Employer shall be permitted to reduce Employee’s responsibilities
and time commitment to Employer; provided however, Employer may not reduce
Employee’s salary or benefits during such two-week period. At the end of such
two week period, Employee shall cease to be an employee of the Employer and this
Agreement shall automatically terminate. Upon receipt of such notice, Employee
shall have the option to resign Employee’s employment effective as of the date
of the notice, rather than remain employed through such two week period. If
Employee elects to resign in lieu of termination, Employee must exercise this
option in writing within 72 hours of receipt of the Employer’s notice of
intention to terminate the Agreement Without Cause. Employee’s written
resignation in lieu of termination must be transmitted to Employer by email or
hand delivery. In the event Employee

 

4



--------------------------------------------------------------------------------

elects to resign pursuant to this Section 6(f), Employer’s sole liability to
Employee shall be continued payment of Employee’s Base Salary for 12 months from
the effective date of resignation calculated at the rate in force on the
effective date of termination, and paid according to the usual payroll schedule
in force for all employees of Employer less deductions of all applicable taxes
and withholdings.

In the event of a termination of this Agreement pursuant to the provisions of
Subsection 6(a), (b), (c), or (d), Employer shall not be required to make any
payments to Employee other than payment of Base Salary and vacation pay accrued
but unpaid and expenses incurred but not reimbursed through the termination
date; specifically, in such event, Employee shall not be entitled to any
benefits pursuant to any severance plan in effect by Employer or any of its
Affiliates.

It is expressly acknowledged and agreed that the decision as to whether “Cause”
exists for termination of the employment relationship by Employer is delegated
to the Employer’s President. If Employee disagrees with the decision reached by
Employer’s President, any dispute as to the “Cause” determination will be
limited to whether Employer’s President reached his/her decision in good faith,
based upon facts reasonably believed by Employer’s President to be true, and not
for any arbitrary, capricious or illegal reason,. This shall be the standard
applied by any fact finder, and Employee shall bear the burden to prove that
“Cause,” under this standard, did not exist.

7. COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee’s
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:

(a) Base Salary. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of Four Hundred Fifty Thousand Dollars ($450,000.00) per annum, payable
in such installments as shall be convenient to Employer (the “Base Salary”).
Employee shall be subject to performance reviews and the Base Salary may be
increased but not decreased as a result of any such review. Such Base Salary
shall be exclusive of and in addition to any other benefits which Employer, in
its sole discretion, may make available to Employee, including, but not limited
to, any discretionary bonus, profit sharing plan, pension plan, retirement plan,
disability or life insurance plan, medical and/or hospitalization plan, or any
and all other benefit plans which may be in effect during the Term.

(b) Bonus Compensation. Employee will be eligible to receive a bonus at such
times and in such amounts as Employer in its sole and exclusive discretion may
determine. Employer retains the discretion to adopt, amend or terminate any
bonus plan at any time.

(c) Employee Benefit Plans. Employer hereby covenants and agrees that it shall
include Employee, if otherwise eligible, in any profit sharing plan, pension
plan, retirement plan, disability or life insurance plan, medical and/or
hospitalization plan, and any other benefit plan which may be placed in effect
by Employer or any of its Affiliates and generally available to Employer’s
employees during the Term. All issues as to eligibility for specific benefits
and payment of benefits shall be as set forth in the applicable insurance
policies or plan documents. Nothing in this Agreement shall limit Employer’s or
any of its Affiliates’ ability to exercise the discretion provided to it under
any employee benefit plan, or to adopt, amend or terminate any benefit plan at
any time.

(d) Expense Reimbursement. During the Term and provided the same are authorized
in advance by Employer, Employer shall either pay directly or reimburse Employee
for Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding expense reimbursement, as
the same may be modified from time to time. Prior to such payment or
reimbursement, Employee shall provide Employer with sufficient detailed invoices
of such expenses as may be required by Employer’s policy.

(e) Original Hire Date. Employee’s Original Hire Date shall be used for
determining vacation and other benefits.

 

5



--------------------------------------------------------------------------------

(f) Vacations and Holidays. Commencing as of the Effective Date of this
Agreement, Employee shall be entitled to (i) annual paid vacation leave in
accordance with Employer’s standard policy, but in no event less than three
weeks each year of the Term, to be taken at such times as selected by Employee
and approved by Employer, and (ii) paid holidays (or, at Employer’s option, an
equivalent number of paid days off) in accordance with Employer’s standard
policy.

(g) Long Term Incentive Award. Management of the Employer shall recommend to the
Compensation Committee that Employee receive a long term incentive award in the
amount of $900,000 (the “Award”), which Award will vest in its entirety on the
fifth Anniversary of the Effective Date (the “Vesting Date”) so long as Employee
is an employee of Employer on the Vesting Date. Upon approval of the Award by
the Compensation Committee, the Employee and Employer will enter into a separate
agreement setting forth all the terms and conditions of the Award.

(h) Withholdings. All compensation provided to Employee by Employer under this
Section 7 shall be subject to applicable withholdings for federal, state or
local income or other taxes, Social Security Tax, Medicare Tax, State
Unemployment Insurance, State Disability Insurance, charitable contributions and
the like.

8. LICENSING REQUIREMENTS.

(a) Employer and Employee hereby covenant and agree that this Agreement and/or
Employee’s employment may be subject to the approval of one or more gaming
regulatory authorities (the “Authorities”) pursuant to the provisions of the
relevant gaming regulatory statutes (the “Gaming Acts”) and the regulations
promulgated thereunder (the “Gaming Regulations”). Employer and Employee hereby
covenant and agree to use their best efforts to obtain any and all approvals
required by the Gaming Acts and/or Gaming Regulations. In the event that (i) an
approval of this Agreement or Employee’s employment by the Authorities is
required for Employee to carry out Employee’s duties and responsibilities set
forth in Section 3 of this Agreement, (ii) Employer and Employee have used their
best efforts to obtain such approval, and (iii) this Agreement or employee’s
employment is not so approved by the Authorities, then this Agreement shall
immediately terminate and shall be null and void, thus extinguishing any and all
obligations of Employer.

(b) If applicable, Employer and Employee hereby covenant and agree that, in
order for Employee to discharge the duties required under this Agreement,
Employee must apply for or hold a license, registration, permit or other
approval (the “License”) as issued by the Authorities pursuant to the terms of
the relevant Gaming Act and as otherwise required by this Agreement. In the
event Employee fails to apply for and secure, or the Authorities refuse to issue
or renew Employee’s License, Employee, at Employer’s sole cost and expense,
shall promptly defend such action and shall take such reasonable steps as may be
required to either remove the objections or secure or reinstate the Authorities’
approval, respectively. The foregoing notwithstanding, if the source of the
objections or the Authorities’ refusal to renew or maintain Employee’s License
arise as a result of any of the events described in Subsection 1(c) of this
Agreement, then Employer’s obligations under this Section 8 also shall not be
operative and Employee shall promptly reimburse Employer upon demand for any
expenses incurred by Employer pursuant to this Section 8.

(c) Employer and Employee hereby covenant and agree that the provisions of this
Section 8 shall apply in the event Employee’s duties require that Employee also
be licensed by governmental agencies other than the Authorities.

9. CONFIDENTIALITY.

(a) Employee hereby warrants, covenants and agrees that Employee shall not
directly or indirectly use or disclose any Confidential Information, Trade
Secrets, or Works of Authorship, whether in written, verbal, electronic, or
model form, at any time or in any manner, except as required in the conduct of
Employer’s business or as expressly authorized by Employer in writing. Employee
shall take all necessary and available

 

6



--------------------------------------------------------------------------------

precautions to protect against the unauthorized disclosure of Confidential
Information, Trade Secrets, or Works of Authorship. Employee acknowledges and
agrees that such Confidential Information, Trade Secrets, or Works of Authorship
are the sole and exclusive property of Employer or its Affiliate.

(b) Employee shall not remove from Employer’s premises any Confidential
Information, Trade Secrets, Works of Authorship, or any other documents
pertaining to Employer’s or its Affiliate’s business, unless expressly
authorized by Employer in writing. Furthermore, Employee specifically covenants
and agrees not to make any duplicates, copies, or reconstructions of such
materials and that, if any such duplicates, copies, or reconstructions are made,
they shall become the property of Employer or its Affiliate upon their creation.

(c) Upon termination of Employee’s employment with Employer for any reason,
Employee shall turn over to Employer the originals and all copies of any and all
papers, documents and things, including information stored for use in or with
computers and software, all files, Rolodex cards, phone books, notes, price
lists, customer contracts, bids, customer lists, notebooks, books, memoranda,
drawings, computer disks or drives, or other documents: (i) made, compiled by,
or delivered to Employee concerning any customer served by Employer or its
Affiliate or any product, apparatus, or process manufactured, used, developed or
investigated by Employer; (ii) containing any Confidential Information, Trade
Secret or Work of Authorship; or (iii) otherwise relating to Employee’s
performance of duties under this Agreement. Employee further acknowledges and
agrees that all such documents are the sole and exclusive property of Employer
or its Affiliate.

(d) Employee hereby warrants, covenants and agrees that Employee shall not
disclose to Employer, or any Affiliate, officer, director, employee or agent of
Employer, any proprietary or confidential information or property, including but
not limited to any trade secret, formula, pattern, compilation, program, device,
method, technique or process, which Employee is prohibited by contract, or
otherwise, to disclose to Employer (the “Restricted Information”). In the event
Employer requests Restricted Information from Employee, Employee shall advise
Employer that the information requested is Restricted Information and may not be
disclosed by Employee.

(e) The obligations of this Section 9 are continuing and shall survive the
termination of Employee’s employment with Employer for any reason.

10. RESTRICTIVE COVENANT/NO SOLICITATION.

(a) Employee hereby covenants and agrees that during the Term, or for such
period as Employer continues to employ or compensate Employee (including, but
not limited to payments made pursuant to Section 6(f)), whichever is longer,
Employee shall not, directly or indirectly, either as a principal, agent,
employee, employer, consultant, partner, member of a limited liability company,
shareholder of a closely held corporation, or shareholder in excess of two
percent (2%) of a publicly traded corporation, corporate officer or director,
manager, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that is in
competition in any manner whatsoever with the principal business activity of
Employer or its Affiliates, in or about any market in which Employer or its
Affiliates currently operate or have announced, publicly or otherwise, a plan to
have hotel or gaming operations.

(b) Employee hereby further covenants and agrees that, during the Term and for a
period of one (1) year following the expiration of the Term, Employee shall not,
directly or indirectly, solicit or attempt to solicit for employment any
management level employee of Employer or its Affiliates with or on behalf of any
business that is in competition in any manner whatsoever with the principal
business activity of Employer or its Affiliates, in or about any market in which
Employer or its Affiliates operate have publicly announced, publicly or
otherwise, a plan to have hotel or gaming operations.

(c) Employee hereby further covenants and agrees that the restrictive covenants
contained in this Section 10 are reasonable as to duration, terms and
geographical area and that they protect the legitimate interests of Employer,
impose no undue hardship on Employee, and are not injurious to the public. In
the

 

7



--------------------------------------------------------------------------------

event that any of the restrictions and limitations contained in this Section 10
are deemed to exceed the time, geographic or other limitations permitted by
Nevada law, the parties agree that a court of competent jurisdiction shall
revise any offending provisions so as to bring this Section 10 within the
maximum time, geographical or other limitations permitted by Nevada law.

11. REMEDIES. Employee acknowledges that Employer has and will continue to
deliver, provide and expose Employee to certain knowledge, information,
practices, and procedures possessed or developed by or for Employer at a
considerable investment of time and expense, which are protected as confidential
and which are essential for carrying out Employer’s business in a highly
competitive market. Employee also acknowledges that Employee will be exposed to
Confidential Information, Trade Secrets, Works of Authorship, inventions and
business relationships possessed or developed by or for Employer or its
Affiliates, and that Employer or its Affiliates would be irreparably harmed if
Employee were to improperly use or disclose such items to competitors, potential
competitors or other parties. Employee further acknowledges that the protection
of Employer’s and its Affiliates’ customers and businesses is essential, and
understands and agrees that Employer’s and its Affiliates’ relationships with
its customers and its employees are special and unique and have required a
considerable investment of time and funds to develop, and that any loss of or
damage to any such relationship will result in irreparable harm. Consequently,
Employee covenants and agrees that any violation by Employee of Section 9 or 10
shall entitle Employer to immediate injunctive relief in a court of competent
jurisdiction. Employee further agrees that no cause of action for recovery of
materials or for breach of any of Employee’s representations, warranties or
covenants shall accrue until Employer or its Affiliate has actual notice of such
breach.

12. BEST EVIDENCE. This Agreement shall be executed in original and “Xerox” or
photostatic copies and each copy bearing original signatures in ink shall be
deemed an original.

13. SUCCESSION. This Agreement shall be binding upon and inure to the benefit of
Employer and Employee and their respective successors and assigns.

14. ASSIGNMENT. Employee shall not assign this Agreement or delegate Employee’s
duties hereunder without the express written prior consent of Employer thereto.
Any purported assignment by Employee in violation of this Section 14 shall be
null and void and of no force or effect. Employer shall have the right to assign
this Agreement freely, including without limitation Employee’s obligations under
Section 10, and Employee hereby acknowledges receipt of consideration in
exchange for Employee’s consent to the assignability of Employee’s obligations
under Section 10 that is additional to and separate from the consideration
provided to Employee exchange for the other covenants in this Agreement.

15. AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both Employer and Employee.

16. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflict of
laws principles.

17. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:

 

TO EMPLOYER:  

Wynn Las Vegas, LLC

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: Legal Department

TO EMPLOYEE:  

Scott Peterson

XXXX XXXXXXXXXX XXXXXX

XXX XXXXX, XXXXXX XXXXX

 

8



--------------------------------------------------------------------------------

All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Section 17.

18. INTERPRETATION. The preamble recitals to this Agreement are incorporated
into and made a part of this Agreement; titles of paragraphs are for convenience
only and are not to be considered a part of this Agreement.

19. SEVERABILITY. In the event any one or more provisions of this Agreement is
declared judicially void or otherwise unenforceable, the remainder of this
Agreement shall survive and such provision(s) shall be deemed modified or
amended so as to fulfill the intent of the parties hereto.

20. WAIVER. None of the terms of this Agreement, or any term, right or remedy
hereunder, shall be deemed waived unless such waiver is in writing and signed by
the party to be charged therewith and in no event by reason of any failure to
assert or delay in asserting any such term, right or remedy or similar term,
right or remedy hereunder.

21. DISPUTE RESOLUTION. Except for a claim by either Employee or Employer for
injunctive relief where such would be otherwise authorized by law to enforce
Sections 9, 10 and/or 11 of this Agreement, any controversy or claim arising out
of or relating to this Agreement, the breach hereof, or Employee’s employment by
Employer, including without limitation any claim involving the interpretation or
application of this Agreement, or claims for wrongful termination,
discrimination, or other claims based upon statutory or common law, shall be
submitted to binding arbitration in accordance with the employment arbitration
rules then in effect of the American Arbitration (“AAA”), to the extent not
inconsistent with this Section as set forth below. This Section 21 applies to
any claim Employee might have against any officer, director, employee, or agent
of Employer or its Affiliate, and all successors and assigns of any of them.
These arbitration provisions shall survive the termination of Employee’s
employment with Employer and the expiration of the Agreement.

(a) Coverage of Arbitration Agreement: The promises by Employer and Employee to
arbitrate differences, rather than litigate them before courts or other bodies,
provide consideration for each other, in addition to other consideration
provided under the Agreement. The parties contemplate by this Section 21
arbitration of all clams against each of them to the fullest extent permitted by
law except as specifically excluded by this Agreement. Only claims that are
justiciable or arguably justiciable under applicable federal, state or local law
are covered by this Section, and include, without limitation, any and all
alleged violations of any federal, state or local law whether common law,
statutory, arising under regulation or ordinance, or any other law, brought by
any current or former employee. Such claims may include, but are not limited to,
claims for: wages or other compensation; breach of contract; torts; work-related
injury claims not covered under workers’ compensation laws; wrongful discharge;
and any and all unlawful employment discrimination and/or harassment claims.
This Section 21 excludes claims under state workers’ compensation or
unemployment compensation statutes; claims pertaining to any of Employer’s
employee welfare, insurance, benefit, and pension plans, with respect to which
are applicable the filing and appeal procedures of such plans shall apply to any
denial of benefits; and claims for injunctive or equitable relief for violations
of non-competition and/or confidentiality agreements in Sections 9, 10 and 11.

(b) Waiver of Rights to Pursue Claims in Court and to Jury Trial: This
Section 21 does not in any manner waive any rights or remedies available under
applicable statutes or common law, but does waive Employer’s and Employee’s
rights to pursue those rights and remedies in a judicial forum and waive any
right to trial by jury of any claims covered by this Section 21(a). By signing
this Agreement, the parties voluntarily agree to arbitrate any covered claims
against each other. In the event of any administrative or judicial action by any
agency or third party to adjudicate, on behalf of Employee, a claim subject to
arbitration, Employee hereby waives the right to participate in any monetary or
other recovery obtained by such agency or third party in any such action, and
Employee’s sole remedy with respect to any such claim will be any award decreed
by an arbitrator pursuant to the provisions of this Agreement.

 

9



--------------------------------------------------------------------------------

(c) Initiation of Arbitration: To commence arbitration of a claim subject to
this Section 21, the aggrieved party must, within the time frame provided in
Section 21(d) below, make written demand for arbitration and provide written
notice of that demand to the other party. If a claim is brought by Employee
against Employer, such notice shall be given to Employer’s Legal Department.
Such written notice must identify and describe the nature of the claim, the
supporting facts, and the relief or remedy sought. In the event that either
party files an action in any court to pursue any of the claims covered by this
Section 21, the complaint, petition or other initial pleading commencing such
court action shall be considered the demand for arbitration. In such event, the
other party may move that court to compel arbitration.

(d) Time Limit to Initiate Arbitration: To ensure timely resolution of disputes,
Employee and Employer must initiate arbitration within the statute of
limitations (deadline for filing) provided by applicable law pertaining to the
claim, or one year, whichever is shorter, except that the statute of limitations
imposed by relevant law will solely apply in circumstances where such statute of
limitations cannot legally be shortened by private agreement. The failure to
initiate arbitration within this time limit will bar any such claim. The parties
understand that Employer and Employee are waiving any longer statutes of
limitations that would otherwise apply, and any aggrieved party is encouraged to
give written notice of any claim as soon as possible after the event(s) in
dispute so that arbitration of any differences may take place promptly.

(e) Arbitrator Selection: The parties contemplate that, except as specifically
set forth in this Section 21, selection of one (1) arbitrator shall take place
pursuant to the then-current rules of the AAA applicable to employment disputes.
The arbitrator must be either a retired judge or an attorney experienced in
employment law. The parties will select one arbitrator from among a list of
qualified neutral arbitrators provided by AAA. If the parties are unable to
agree on the arbitrator, the parties will select an arbitrator by alternatively
striking names from a list of qualified arbitrators provided by AAA. AAA will
flip a coin to determine which party has the final strike (that is, when the
list has been narrowed by striking to two arbitrators). The remaining named
arbitrator will be selected.

(f) Arbitration Rights and Procedures: Employee may be represented by an
attorney of his/her choice at his/her own expense. Any arbitration hearing or
proceeding will take place in private, not open to the public, in Clark County,
Nevada. The arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. The arbitrator is without power or jurisdiction to
apply any different substantive law or law of remedies or to modify any term or
condition of this Agreement. The arbitrator will have no power or authority to
award non-economic damages or punitive damages except where such relief is
specifically authorized by an applicable federal, state or local statute or
ordinance, or common law. In such a situation, the arbitrator shall specify in
the award the specific statute or other basis under which such relief is
granted. The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed. The parties
will have the right to conduct reasonable discovery, including written and oral
(deposition) discovery and to subpoena and/or request copies of records,
documents and other relevant discoverable information consistent with the
procedural rules of AAA. The arbitrator will decide disputes regarding the scope
of discovery and will have authority to regulate the conduct of any hearing. The
arbitrator will have the right to entertain a motion or request to dismiss, for
summary judgment, or for other summary disposition. The parties will exchange
witness lists at least 30 days prior to the hearing. The arbitrator will have
subpoena power so that either Employee or Employer may summon witnesses. The
arbitrator will use the Federal Rules of Evidence in connection with the
admission of all evidence at the hearing. Both parties shall have the right to
file post-hearing briefs. Any party, at its own expense, may arrange for and pay
the cost of a court reporter to provide a stenographic record of the
proceedings.

(g) Arbitrator’s Award: The arbitrator will issue a written decision containing
the specific issues raised by the parties, the specific findings of fact, and
the specific conclusions of law. The award will be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or after the
submission of post-hearing briefs if requested. The arbitrator shall have no
power or authority to award any relief or remedy in excess of what a court could
grant under applicable law. The arbitrator’s decision shall be final and binding
on both parties. Judgment upon an award rendered by the arbitrator may be
entered in any court having competent jurisdiction.

 

10



--------------------------------------------------------------------------------

(h) Fees and Expenses: Unless the law requires otherwise for a particular claim
or claims, the party demanding arbitration bears the responsibility for payment
of the fee to file with AAA and the fees and expenses of the arbitrator shall be
allocated by the AAA under its rules and procedures. Employee and Employer shall
each pay his/her/its own expenses for presentation of their cases, including but
not limited to attorney’s fees, costs, and fees for witnesses, photocopying and
other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim.

22. PAROL. This Agreement constitutes the entire agreement between Employer and
Employee, and supersedes any prior understandings, agreements, undertakings or
severance policies or plans by and between Employer or its Affiliates, on the
one side, and Employee, on the other side, with respect to its subject matter or
Employee’s employment with Employer or its Affiliates. As of the Effective Date,
this Agreement supersedes and replaces any and all prior employment agreements
(including, but not limited to, any prior Employment Agreement), change in
control agreements and severance plans or agreements, whether written or oral,
by and between Employee, on the one side, and Employer or any of Employer’s
Affiliates, on the other side, or under which Employee is a participant. From
and after the Effective Date, Employee shall be employed by Employer under the
terms and pursuant to the conditions set forth in this Agreement.

23. FCPA COMPLIANCE. Employer advises Employee that the United States Foreign
Corrupt Practices Act (“FCPA”) prohibits offering, providing, or promising
anything of value (including money, preferential treatment, and any other sort
of advantage), either directly or indirectly, by a United States company, or any
of its employees, subsidiaries, affiliates, or agents, to an official of a
foreign government, a foreign political party, party official, or candidate for
foreign political office (or any family members of any of these real persons),
for the purposes of influencing an act or decision in that individual’s official
capacity, or inducing the official to use his or her influence with the foreign
government to assist the United States company, its subsidiaries or affiliates,
or anyone else, in obtaining or retaining business. Employee understands that
Employee may not directly or indirectly offer, promise, grant, or authorize the
giving of money or anything else of value to a government official to influence
official action or obtain an improper advantage. Employee understands that these
legal restrictions apply fully to Employee with regard to Employee’s activities
in the course of or in relation to Employee’s employment with Employer,
regardless of Employee’s physical location. Employee represents and warrants
that Employee will act in accordance with all applicable laws regarding
anti-corruption, including the FCPA, the U.K. Bribery Act, and all other state,
federal, and international laws related to anti-corruption. Employee agrees that
he or she will not take any action which would cause Employer to be in violation
of the FCPA or any other applicable anti-corruption law, regulation, or Company
policy or procedure. Employee further represents and warrants that Employee will
know and understand, and act in accordance with, all Company policies and
procedures related to anti-corruption and business conduct. Employee agrees to
attend mandatory training compliance training. Employee undertakes to duly
notify Employer if Employee becomes aware of any such violation of Company
policies or procedures, or any other violation of law, committed by Employee or
any other person or entity, and to indemnify Employer for any losses, damages,
fines, and/or penalties which Employer may suffer or incur arising out of or
incidental to any such violation committed by Employee.

Employee also represents and warrants that Employee will disclose to the
Employer if Employee or any member of Employee’s family is an official of a
foreign government or foreign political party, or is a candidate for foreign
political office.

In case of breach of this provision, the Employer may suspend or terminate this
Agreement at any time without notice or indemnity.

 

11



--------------------------------------------------------------------------------

24. REVIEW BY PARTIES AND THEIR LEGAL COUNSEL. The parties represent that they
have read this Agreement and acknowledge that they have discussed its contents
with their respective legal counsel or have been afforded the opportunity to
avail themselves of the opportunity to the extent they each wished to do so.

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

WYNN LAS VEGAS, LLC

    EMPLOYEE

/s/    Marilyn Spiegel

   

/s/    Scott Peterson

                                    Marilyn Spiegel, President

                                         Scott Peterson

 

12



--------------------------------------------------------------------------------

 

 

EMPLOYMENT AGREEMENT

(“Agreement”)

- by and between -

WYNN LAS VEGAS, LLC

(“Employer”)

- and -

SCOTT PETERSON

(“Employee”)

 

 

DATED: January 10, 2012

 

 

 

 

 